DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
	The information disclosure statements (IDS) submitted on 8/29/2019 and 11/1/2021 are being considered.
Claim Objection
Claim 1 is objected to because of the following informalities:  
Claim 1 line 9 should read “hold the vial adapter”
Claim 1 line 14 should read “hold the vial”
Claim 7 line 2 should read “positioned opposite the first end”
Claim 10 lines 3 and 5 should read “the vial”
Claim 15 should read “the vial adapter”
 Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9, 13-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kirkegaard (US 924,360) in view of Warrick (US2014/0026388).
Regarding claim 1,  Kirkegaard discloses an assembly fixture device for attaching a vial adapter (Item 70) to a vial (Item 66), the device comprising:
a base (Item 10) having a first side and a second side positioned opposite the first side; 
a support member (Item 11) secured to the base, the support member having a first end and a second end positioned opposite the first end; 
a handle (Item 15) connected to the support member, the handle is movable between a first position (up and retracted) and a second position (down and engaged); 
a vial adapter grip assembly (Item 20, 30, and 40) connected to the handle, the vial adapter grip assembly comprising an adapter grip member (Item 30) configured to engage and hold the vial adapter (Page 2 Lines 77-81), the vial adapter grip assembly having a first position when the handle is in the first position and a second position when the handle is in the second position (Page 2 Lines 85-94); and 
a vial grip assembly (Item 60) connected to the base, the vial grip assembly comprising first and second grip members (Item 66) that are movable relative to each other and configured to engage and hold the vial.
Kirkegaard fails to explicitly disclose the first grip member biased toward the second grip member to provide a vial engagement force, wherein the vial engagement force is about constant when a distance between the first and second grip members is less than 40 mm.  Items 66 come together only when Item 64 is depressed, as such, in order to clamp the vial into place a force has to be placed onto the assembly by the operator.
Warrick teaches a grip assembly (Item 100) connected to the base (Item 102 and connect to other items through Items 107/108, Paragraph [0049]), the vial grip assembly comprising first and second grip members (Items 211a and 211b) that are movable relative to each other and configured to engage and hold a vial (Abstract), the first grip member biased toward the second grip member to provide a vial engagement force (Paragraph [0059]).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the 
Kirkegaard in view of Warrick fails to explicitly disclose wherein the vial engagement force is about constant when a distance between the first and second grip members is less than 40 mm. (Warrick discusses how the vial size can change, but while the clamping force stays substantially a predetermined clamping force). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the size of vial size to be less than 40mm.  Since such a modification would involve a mere change in the size of a component, which is generally recognized as being within the level of ordinary skill in the art (see MPEP 2144.04).  Further in the instant application, applicant has failed to prove criticality for the claimed size, since the applicant discusses how the vial size can be at least 55mm (Paragraphs [0005-9 and 0045]).
The definition of a vial is: a small container, typically cylindrical and made of glass, used especially for holding liquid medicines.  Both Kirkegaard and Warrick hold small diameter glass objects.
Regarding claim 2-5, Kirkegaard in view of Warrick disclose the device of claim 1.  Kirkegaard in view of Warrick fails to explicitly disclose wherein the vial engagement force is about constant when a distance between the first and second grip members is less than 40 mm, from 2.50-2.75 N when the distance between the first and second grip members is 14 mm and from 3.00-3.25 N when the distance between the first and second grip members is 55 mm.  Paragraph [0035] of Warrick discusses how although the vial engagement force is designed to be a predetermined clamping force, the vial engagement force may vary somewhat over the distance articulated. Warrick does not assign values to the vial engagement force or the clamping distance, but discloses the concept of gripping to a constant value. Thus, the claimed 
Regarding claim 6, Kirkegaard in view of Warrick disclose the device of claim 1, wherein the vial grip assembly further comprises a center link (Warrick connection between Items 220 at Item 224 a and b), a first connecting link secured to the center link (connection of Item 211a and 230a, at Item 232a), a second connecting link secured to the center link (connection of Item 211b and 230b, at Item 232b), and a biasing member (Item 242) that biases the first grip member toward the second grip member with the vial engagement force, the first grip member connected to the first connecting link, the second grip member connected to the second connecting link, and wherein movement of the first connecting link in a first direction results in movement of the second connecting link in a second direction opposite from the first direction (Paragraph [0057]).  
Definition of link: a relationship between two things or situations, especially where one thing affects the other.
Regarding claim 7, Kirkegaard in view of Warrick disclose the device of claim 6, wherein the center link has a first end and a second end positioned opposite the first end (discussed above, See Annotated Figure 2, first and second ends are opposite of the center line), the center link rotatable relative to the base about a central pivot (Item 246 a and b), the first connecting link having a first end secured to the first end of the center link and a second end positioned opposite the first end of the first connecting link (opposite side of item 102), the second connecting link having a first end secured to the second end of the center link and a second end positioned opposite the first end of the second connecting link (opposite side of item 102).  

    PNG
    media_image1.png
    715
    680
    media_image1.png
    Greyscale

Annotated Figure 2 - Warrick
Regarding claim 9, Kirkegaard in view of Warrick disclose the device of claim 7, wherein the vial grip assembly further comprises a first grip link (Warrick Item 220 A) secured to the first connecting link and a second grip link (Item 220B) secured to the second connecting link, the base defining a first guide channel and a second guide channel (Items 111a and b), and wherein the first grip member is secured to the first grip link via a fastener (Item 232A) 
Regarding claim 13, Kirkegaard in view of Warrick disclose the device of claim 1, wherein the handle is rotatable relative to the support member via a handle support (Kirkegaard Item 14), the handle biased to the first position via a spring (Item 24).  
Regarding claim 14, Kirkegaard in view of Warrick disclose the device of claim 13, further comprising first and second guide members extending from the base (Kirkegaard Items 11) and an adapter grip base movable along the first and second guide members (Items 12 and 13), the vial adapter grip assembly secured to the adapter grip base (Figure 1), the handle received by and movable relative to the adapter grip base, wherein the adapter grip base is configured to move along the first and second guide members when the handle is moved from the first to the second position (Figure 1).  
Regarding claim 15, Kirkegaard in view of Warrick disclose the device of claim 1, wherein the vial adapter grip assembly further comprises a press member (Kirkegaard Item 30) having an engagement surface configured to engage a vial adapter (Page 2 Lines 79-89).  
Regarding claim 16, Kirkegaard in view of Warrick disclose the device of claim 15, wherein the adapter grip member comprises an adapter main body (Kirkegaard Items 31-33)and first and second adapter arms (Items 34 and 35) extending from the main body, the first and second adapter arms are each configured to move relative to the main body (Page 1 Lines 83-89 discuss how Item 34 and 35 are springs that hold the assembly of Item 30 together).  
Regarding claim 18, Kirkegaard in view of Warrick disclose the device of claim 16, wherein the adapter grip member defines an elongated slot positioned between the first and second adapter arms (Kirkegaard Figure 5 shows the arms spaced apart).  

Allowable Subject Matter
s 8, 10-12, 17, and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding claim 8, Warrick teaches a centering clam, the spring to one side would hinder the centering action. Regarding claim 10 and 19, Warrick fails to disclose a cam surface that biases the arms outward such that it can then hold the vial.  Regarding claims 17 and 20 the adapter main body and adapter arms of Kirkegaard are different than the claimed invention and do not read on the claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS R RODGERS whose telephone number is (313)446-4849. The examiner can normally be reached Monday thru Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571)270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/THOMAS RAYMOND RODGERS/Examiner, Art Unit 3723